MEMORANDUM OPINION
                                          No. 04-12-00613-CV

                                     Gabriel Gilberto MARTINEZ,
                                               Appellant

                                                    v.

                                    Annette Aracelie MARTINEZ,
                                              Appellee

                      From the County Court At Law No. 1, Webb County, Texas
                                Trial Court No. 2006CVG000217 C-1
                                Honorable Ron Carr, Judge Presiding

PER CURIAM

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: October 31, 2012

DISMISSED FOR WANT OF PROSECUTION

           On October 2, 2012, we notified appellant that the trial court clerk filed a notification of

late clerk’s record stating that the clerk’s record has not been filed because (1) appellant has

failed to pay or make arrangements to pay the clerk’s fee for preparing the record, and (2)

appellant is not entitled to appeal without paying the fee. We ordered appellant to provide

written proof to this court on or before October 12, 2012, that either (1) the clerk’s fee has been

paid or arrangements have been made to pay the clerk’s fee; or (2) appellant is entitled to appeal
                                                                                    04-12-00613-CV


without paying the clerk’s fee. We warned appellant that if he failed to respond within the time

provided, this appeal would be dismissed for want of prosecution. See TEX. R. APP. P. 37.3(b).

       To date, appellant has not filed any response with this court. Therefore, we dismiss this

appeal for want of prosecution. See id. R. 37.3(b), 42.3(c). Costs of this appeal are taxed against

appellant. See id. R. 43.4.

                                                     PER CURIAM




                                               -2-